NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS PAREDES RAMIREZ,                      No.    16-71139

                Petitioner,                     Agency No. A206-412-049

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jose Luis Paredes Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of cancellation of removal. We dismiss the petition for

review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Paredes Ramirez did not show exceptional and extremely unusual hardship to his

qualifying relatives. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012).

Paredes Ramirez’s unsupported contentions that the agency did not address the

effect his removal would have on his sons, allow him sufficient time to gather

evidence, or consider his pro se and detained status, are not sufficiently colorable

and thus do not invoke our jurisdiction. See id.; Martinez-Rosas v. Gonzales, 424
F.3d 926, 930 (9th Cir. 2005) (“To be colorable in this context, . . . the claim must

have some possible validity.” (citation and internal quotation marks omitted));

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is

merely that [the agency] consider the issues raised, and announce its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      16-71139